Case: 10-11064     Document: 00511663526         Page: 1     Date Filed: 11/11/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 11, 2011

                                     No. 10-11064                          Lyle W. Cayce
                                   Summary Calender                             Clerk



TERESA BENNETT,


                                                  Plaintiff-Appellant

v.

CITY OF DALLAS,


                                                  Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-986


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The district court granted a motion to dismiss based on our opinion that
was subsequently vacated by this court sitting en banc. We VACATE and
REMAND for reconsideration.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11064    Document: 00511663526       Page: 2   Date Filed: 11/11/2011



                                      No. 10-11064



      In concluding that the plaintiff failed to state a claim upon which relief
could be granted, the district court relied on our opinion in Frame v. City of
Arlington, 616 F.3d 476 (5th Cir. 2010).         After the district court entered
judgment, that opinion was vacated as a result of the grant of a petition for
rehearing en banc. Frame v. City of Arlington, 632 F.3d 177 (5th Cir. 2011). The
court sitting en banc reached conclusions that were contrary to those in the 2010
panel opinion on which the district court relied. Frame v. City of Arlington, 637
F.3d 215 (5th Cir. 2011) (en banc).
      We remand to permit the district court to reconsider its ruling on the
defendant’s motion to dismiss in light of our en banc opinion in Frame.
      VACATED and REMANDED.




                                           2